Citation Nr: 0604987	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which declined to reopen a claim for service 
connection for a bilateral hearing loss disability.  That 
claim had previously been denied in an April 2001 rating 
decision, which the veteran did not appeal and therefore was 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.32, 20.1103 (2000).  

The veteran perfected an appeal as to the March 2003 rating 
decision.  Subsequently during the appeal, in a March 2004 
rating decision, the RO granted service connection for right 
ear hearing loss.  The claim for service connection for left 
ear hearing loss remained denied.  In a March 2004 
supplemental statement of the case (SSOC), the RO continued 
the denial of service connection for left ear hearing loss, 
on the basis that VA examination showed normal hearing in the 
left ear. 

In the March 2004 SSOC, the RO apparently based its denial of 
the left ear hearing loss claim on the merits.  However, the 
Board must now first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of the previously denied claim, as this was 
previously denied in the final rating decision of April 2001.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits. Id.  The issue of whether new and material 
evidence has been submitted to reopen the left ear hearing 
loss claim is adjudicated and reopened here below. 
  
The underlying issue with respect to adjudication on the 
merits of the claim for service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a January 2004 rating decision, the RO granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned that disability a noncompensable rating.  The 
veteran filed a timely notice of disagreement in April 2004 
as to the rating assigned.  Subsequently, the RO provided a 
statement of the case in September 2004, and in a November 
2004 rating decision, the RO increased the rating from zero 
to 10 percent.  The veteran's representative addressed the 
issue of entitlement to an increased rating for PTSD in an 
October 2005 statement in lieu of VA Form 646.  However, the 
veteran did not timely perfect his claim by submitting a 
substantive appeal.  Therefore, that issue is not on appeal 
before the Board at this time.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  In a rating decision dated in April 2001, the RO denied 
the veteran's claim of entitlement to service connection for 
left ear hearing loss; and the veteran did not appeal that 
decision.

3.  Some of the evidence received since the April 2001 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the left ear hearing loss claim, and raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's April 2001 rating decision that denied the claim 
for service connection for left ear hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has been received, and the 
claim for service connection for left ear hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

Given the favorable disposition of the left ear hearing loss 
claim issue decided below-reopening of the claim-the Board 
notes that any possible deficiencies in the duty to notify 
and to assist with respect to the current appellate review of 
the claim constitute harmless error and will not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Application to Reopen Claim for Service Connection Based 
on New and Material Evidence 

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions including those 
contained in the transcript of the Travel Board hearing held 
at the RO in November 2005 before the undersigned; lay 
statements of others; military records, such as personnel and 
medical records; and private and VA medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in its entirety, all of the evidence submitted by the veteran 
or on his behalf.  Rather, the Board's analysis below will 
summarize the relevant evidence, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claim, both as to reopening and in considering the 
reopened claim on its merits.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

In a rating decision of April 2001, the RO denied on the 
merits a claim for service connection for a bilateral hearing 
loss.  The veteran did not appeal that decision, which 
therefore was final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.32, 20.1103 (2000).  
 
In December 2002, the veteran submitted a claim, essentially 
requesting that his claim for service connection for a 
bilateral hearing loss be reopened.  The current appeal 
arises from a March 2003 rating decision.  In that decision, 
the RO declined to reopen the claim on the basis that new and 
material evidence had not been submitted to reopen it.  
Subsequently in a March 2004 rating decision, service 
connection for right ear hearing loss was granted.  At the 
same time, in a supplemental statement of the case, the RO 
denied the claim for service connection for the left ear 
hearing loss.  That SSOC implicitly reopened the claim and 
denied the claim on the basis that VA examination showed 
normal hearing in the left ear. 

As discussed in the introduction above, however, even though 
the RO implicitly found that new and material evidence had 
been submitted to reopen the claim, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  Since the December 2002 claim had 
been previously denied, that claim is an application to 
reopen the claim for service connection.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to April 2001 rating 
decision-the last final denial-is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received subsequent to the April 2001 decision 
includes VA and private medical records dated from 2000 to 
2005, including the reports of VA examinations; service 
personnel records; statements of the veteran and others; and 
the transcript of his testimony during a November 2005 Travel 
Board hearing before the undersigned.  Much of the evidence 
received since the April 2001 rating decision is new in that 
it was not previously of record.  The various VA and private 
medical records submitted since April 2001 reflect treatment 
from 2000 through 2004 for different medical conditions and 
disorders.  

The veteran's claim was previously denied in the April 2001 
rating decision, on the essential basis that there was no 
evidence of a left ear hearing loss during service and no 
evidence of current hearing loss.  In essence, the basis for 
the previous denial was in part, that there was no inservice 
evidence of hearing loss as to provide an etiological nexus 
between the veteran's claimed hearing loss and service; and 
in part, that there was no evidence of a current left ear 
hearing loss.

Regarding the first part of the basis for denial in April 
2001-that there was no evidence of a left ear hearing loss 
during service-the Board notes that pursuant to 38 C.F.R. § 
3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that current hearing loss is related to service.  The veteran 
is not required to show that he met the criteria of 38 C.F.R. 
§ 3.385 at separation if he has a hearing loss otherwise 
shown to have begun in service.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).   

Regarding the lack of nexus evidence, at the time of the 
April 2001 rating decision, there was no evidence to show 
that the veteran had been a radar repairman or that he was 
exposed to inservice noise resulting in his claimed hearing 
loss.  The evidence available at the time of the April 2001 
rating decision, as reflected in his DD Form 214, only showed 
that the veteran's Air Force specialty was Air Traffic 
Control Operator.  There was no evidence at that time as to 
whether this involved exposure to significant noise, or that 
the veteran was otherwise exposed to such noise.  The 
evidence submitted since April 2001, however, includes 
service personnel records showing that the veteran's duties 
during service included Radar Repairman.

Further, at his November 2005 hearing, the veteran testified 
that his duties in the Air Force as Radar Repairman entailed 
repair of radar facilities next to jet aircraft taking off.  
He also testified that these duties resulted in exposure to 
jet aircraft noise and high pitched electronics noise of the 
radar unit.  For purposes of reopening the claim, the 
veteran's testimony is presumed credible unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).  The veteran's testimony here appears to be 
consistent with those duties.

This additional evidence submitted since April 2001, when 
considered with previous evidence of record, relates to an 
unestablished fact-as to nexus-necessary to substantiate 
the claim.  That is, the new evidence relates to whether the 
veteran was exposed to noise resulting in the claimed left 
ear hearing loss.  The record as previously available in 
April 2001 did not contain any such evidence as to the 
etiology of the claimed left ear hearing loss.  This evidence 
is neither cumulative nor redundant of the evidence of record 
received previously.  The Board also finds that this evidence 
is "material" for purposes of reopening the claim since it 
relates to an unestablished fact, in that it provides 
evidence relating to the relationship between the claimed 
hearing loss and service.  

Accordingly, the Board finds that the evidence received 
subsequent to April 2001 is new and material and serves to 
reopen the claim for service connection for a left ear 
hearing loss.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
entitlement to service connection for left ear hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with the duty to assist.  
This is detailed in the REMAND below.
 

ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a left ear 
hearing loss; the appeal is granted to that extent.
 

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a left ear hearing loss, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.  

The veteran's right ear is service connected for hearing 
loss.  Regarding his left ear, service medical records 
include a January 1974 report of examination at separation. 
That report shows that audiometric testing revealed pure tone 
thresholds of 20, 10, 0, 5, and 5 decibels in his left ear, 
at 500, 1,000, 2,000, 3000, and 4,000 Hertz, respectively.  

Those elevated pure tone thresholds include one-20 decibels 
at 500 Hertz-which is at the limit of the range of normal 
hearing, and thus at the limit above which would indicate 
some degree of hearing loss.  Current Medical Diagnosis and 
Treatment 110-11 (Stephen A. Schroeder et. al. eds., 1988) as 
cited in Hensley v. Brown, 5 Vet. App. 155 (1993) ("the 
threshold for normal hearing is from 0 to 20 [decibels], and 
higher threshold levels indicate some degree of hearing 
loss").

During a February 2004 VA examination, the veteran reported 
normal hearing in the left ear.  At that time, audiometric 
testing revealed pure tone thresholds of 15, 5, 0, 5, and 10 
decibels in his left ear, at 500, 1,000, 2,000, 3000, and 
4,000 Hertz, respectively.  Average left ear threshold was 5.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The report contains findings that 
pure tone results in the left ear reveal sensorineural 
hearing loss of mild severity at 250 and 6000 Hz; and speech 
discrimination was within normal limits in both ears.  The 
examiner found that results of audiometric assessment 
revealed mild, sensorineural hearing loss with normal speech 
discrimination in the left ear.

The examiner also opined that it is at least as likely as not 
that the veteran's  hearing loss is service related, based on 
the known deleterious effects on hearing of acoustic trauma 
such as gunfire, and sustained exposure to noise at hazardous 
levels such as radar unit noise.  Although the veteran was 
apparently addressing the right ear hearing loss with this 
opinion, that opinion is nevertheless applicable to the 
etiology of any extant left ear hearing loss.

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).   

The medical evidence of record, as reflected in the February 
2004 VA examination, does not show that the veteran had a 
hearing loss for VA purposes as of the time of that most 
recent examination.  However, the examiner at that time made 
findings that pure tone results in the left ear revealed 
sensorineural hearing loss of mild severity at 250 and 6000 
Hz.  Moreover, the veteran testified at the November 2005 
hearing that his hearing loss in his left ear has gotten 
worse since that examination almost two years before.  

As the veteran is competent to testify that his hearing has 
gotten worse since the February 2004 VA examination, a 
contemporaneous and thorough VA audiologic examination and 
medical opinion would assist in clarifying the nature and 
etiology of the appellant's claimed left ear hearing loss; 
and to obtain an opinion with respect to whether there is a 
nexus between any left ear hearing loss disability and 
service.  Such examination and opinion would be instructive 
with regard to the appropriate disposition of the claims 
under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should schedule the veteran 
for a VA audiologic examination to 
determine the nature and etiology of any 
left ear hearing loss.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

Definitive findings and diagnoses should 
be made and recorded, to include pure 
tone audiometric thresholds, in decibels, 
for each of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 hertz, as 
well as speech audiometry using the 
Maryland CNC testing (reported in 
percentages).  After reviewing the 
available medical records and examining 
the appellant, the examiner should render 
comments specifically addressing the 
following question: If a left ear hearing 
loss disability is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during active service, to 
include conceded exposure to noise or 
acoustic trauma due to jet aircraft noise 
and/or high pitched electronics noise of 
radar units.  In this connection the 
examiner should comment on opinions 
contained in the February 2004 VA 
examination report.  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for left ear hearing loss.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


